Citation Nr: 1743821	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-24 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 2003 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2013, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file.

This claim was previously before the Board in April 2014 and February 2017, at which times it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the matter of entitlement to TDIU in April 2014 to review additional evidence and to consider an extrascheduler evaluation in light of the fact that the Veteran's combined evaluations did not meet the scheduler criteria, and in June 2014 the appeal was readjudicated with the issuance of a supplemental statement of the case.  After that time, additional relevant VA treatment and examination records were added to the claims file, and this new evidence was found to be subject to initial review by the AOJ.  Therefore, the Board again remanded the issue for consideration of the new evidence in February 2017 and the case was readjudicated with the issuance of a supplemental statement of the case in February 2017.

However, in its February 2017 supplemental statement of the case, it appears that the RO limited its review of the Veteran's claims file to treatment records from May 2015 to February 2016 and limited a discussion of the impact of the Veteran's disabilities on her employability to the conditions of PTSD, intervertebral disc syndrome, and rotator cuff tendinitis.  There was no discussion of the impact of the Veteran's service-connected breast reduction scars or her recently service-connected radiculopathy, which had been added in a June 2016 rating decision with an effective date of May 29, 2015.  

Additionally, it is noted that the RO did not consider or discuss the Veteran's recent March 2016 VA examination for her intervertebral disc syndrome and radiculopathy.  This March 2016 VA examination and additional service-connected disabilities were highly relevant to the issue of entitlement to a TDIU and should have been reviewed in the first instance by the RO.

Any pertinent evidence submitted by the appellant or representative which is accepted by the Board under the provisions of this section, or is submitted by the appellant or representative in response to a § 20.903 of this part, notification, as well as any such evidence referred to the Board by the agency of original jurisdiction under § 19.37(b) of this chapter, must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304 (c).  Such a waiver must be in writing or, if a hearing on appeal is conducted, the waiver must be formally and clearly entered on the record orally at the time of the hearing.  Id.  Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues.  Id.  

Here, the claims file reflects that the Veteran has provided no waiver of consideration.  However, in this regard it should be noted that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105  by adding new paragraph (e), has addressed new procedures for claims in which new evidence was received after the last supplemental statement of the case without a waiver of AOJ consideration.  Under that provision, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Therefore, such claims should not be remanded solely for consideration of such new evidence without a request from the Veteran.  The Board notes that, as the Veteran's appeal was perfected in August 2011, this new provision would not apply.  Therefore, without a waiver, the Board cannot review the new evidence in the first instance and it must be returned to the RO for such review.

Last, the Board notes that, in it's April 2014 Remand, it directed the RO to consider whether to forward the Veteran's claims file to the Director of Compensation Service for the purpose of considering entitlement to TDIU on an extrascheduler basis, particularly in light of the fact that, at the time, the Veteran's combined evaluations did not meet the scheduler requirements.  Even now, after the June 2016 rating decision additions of radiculopathy, which have shown the Veteran to meet the scheduler requirements as of May 29, 2015, the Veteran still does not meet the scheduler requirements for the entire period of appeal.  Therefore, the issue of consideration of an extrascheduler TDIU evaluation is still relevant.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Accordingly, the AOJ should reconsider the issue of a TDIU.  See 38 C.F.R. §§ 4.16, 4.25 (2016).  Even if the combined scheduler criteria for consideration of a TDIU under 38 C.F.R. § 4.16 (a) are not met, the additional occupational impairment and symptoms due to the service-connected disabilities will need to be considered to determine whether referral for a TDIU under the provisions of 38 C.F.R. § 4.16 (b) is warranted.  The AOJ should include a discussion as to whether such extrascheduler referral was considered.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for her service-connected disabilities. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. After accomplishing any additional notification and/or development deemed warranted, the RO should review the entire record, to specifically include the results of the March 2016 VA examination and include consideration of the Veteran's service-connected breast scars and radiculopathy in addition to her previously considered disabilities.

3. Additionally, the RO should consider whether the Veteran's claims file should be forwarded to the Director of Compensation Service for the purpose of determining whether the assignment of an extrascheduler evaluation of TDIU may be appropriate for the period of appeal in which the Veteran's combined disabilities ratings do not meet the scheduler criteria.  To this extent, the RO should discuss any such consideration and document any attempts.

4. If any benefit sought on appeal for which a notice of disagreement has been filed remains denied - including TDIU - the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




